NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        AUG 14 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

ROBERT FINBAR BROWN,                            No. 16-35763

                Plaintiff-Appellant,            D.C. No. 2:16-cv-00626-JCC

 v.
                                                MEMORANDUM*
PEACEHEALTH ST JOSEPH’S
HOSPITAL; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                     for the Western District of Washington
                  John C. Coughenour, District Judge, Presiding

                            Submitted August 9, 2017**

Before:      SCHROEDER, TASHIMA, and M. SMITH, Circuit Judges.

      Robert Finbar Brown appeals pro se from the district court’s judgment

dismissing as time-barred his action alleging federal and state law claims arising

out of his wife’s death. We have jurisdiction under 28 U.S.C. § 1291. We review

de novo a dismissal for failure to state a claim under Fed. R. Civ. P. 12(b)(6) and


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
on the basis of the applicable statutes of limitations. Ventura Mobilehome Cmtys.

Owners Ass’n v. City of San Buenaventura, 371 F.3d 1046, 1050 (9th Cir. 2004).

We affirm.

      The district court properly dismissed Brown’s action as barred by the

applicable statutes of limitations. See Wash. Rev. Code § 4.16.350(3) (statute of

limitations for injuries resulting from health care is three years from act or

omission or one year from the date of actual knowledge of an act of fraud or

concealment); Bagley v. CMC Real Estate Corp., 923 F.2d 758, 760 (9th Cir.

1991) (statute of limitations for 42 U.S.C. § 1983 claims in Washington state is

three years from the date on which the plaintiff knows or has reason to know of the

injury that is the basis of the claims).

      The district court did not err by implicitly denying Brown’s partial motion

for summary judgment because it was moot.

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      Brown’s request for judicial notice (Docket Entry No. 44) is denied.

      AFFIRMED.




                                           2                                      16-35763